Citation Nr: 1132920	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-17 318	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the appellant is eligible for VA death benefits, to include Dependency and Indemnity Compensation (DIC) and death pension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to January 1946.  The appellant was the Veteran's spouse at the time of his death in October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in July 2008 issued by the Winston-Salem, Carolina RO.

The appellant provided testimony during an April 2011 hearing before the undersigned Acting Veterans Law Judge at the Roanoke RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant was not married to the Veteran until after January 1, 1957, and more than 15 years following his discharge from service.

2.  The appellant was not married to the Veteran for at least one year prior to his death on October [redacted], 2007.

3.  No child was born of the marriage of the Veteran and the appellant or was born to them before their marriage on June [redacted], 2007. 



CONCLUSION OF LAW

The basic criteria for eligibility for death benefits, to include DIC and death pension benefits, are not met.  38 U.S.C.A. §§ 1102, 1310(a), 1541 (West 2002); 38 C.F.R. § 3.54 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to VA death benefits, to include DIC and death pension.  For the reasons set forth below the Board finds that the appellant does not meet the basic criteria for VA death benefits. 


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, are not applicable to the appellant's claim.  In this regard, the Board notes that in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law).  The Board decides the matter on appeal by application of the law to facts not in dispute; thus, the Board concludes that the matter on appeal is not subject to the provisions of the VCAA.


Legal Criteria

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, the Secretary shall pay DIC to such veteran's surviving spouse, children, and parents.  The standards and criteria for determining whether or not a disability is service-connected shall be those applicable under 38 U.S.C. Chapter 11.  Under the provisions of 38 U.S.C.A. § 1310(a), no compensation shall be paid to the surviving spouse of a veteran under 38 U.S.C. Chapter 11, unless such surviving spouse was married to such veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102.  No pension shall be paid under 38 U.S.C.A. § 1541 to a surviving spouse of a veteran unless the spouse was married to the Veteran (1) before January 1, 1957, in the case of a surviving spouse of a World War II veteran; (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1541(f).

VA regulations accordingly provide that a surviving spouse may qualify for pension or DIC if the marriage to the Veteran occurred before or during his or her service or, if married to him or her after his or her separation from service, during a time frame consistent with the criteria listed below.

Death pension may be paid to a surviving spouse who was married to the Veteran:

(1) One year or more prior to the veteran's death, or

(2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or

(3) Prior to the applicable delimiting dates, as follows:

(i) Civil War-June 27, 1905. 
(ii) Indian wars-March 4, 1917. 
(iii) Spanish-American War-January 1, 1938. 
(iv) Mexican border period and World War I-December 14, 1944. 
(v) World War II-January 1, 1957. 
(vi) Korean conflict-February 1, 1965. 
(vii) Vietnam era-May 8, 1985. 
(viii) Persian Gulf War-January 1, 2001.

See 38 C.F.R. § 3.54(a) (emphasis added).

DIC payable under 38 U.S.C. 1310(a) may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the Veteran:

(1) Before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or

(2) For 1 year or more, or 

(3) For any period of time if a child was born of the marriage, or was born to them before the marriage.

See § 3.54(c). 

Analysis

In this case, the appellant does not assert that she married the Veteran one year or more prior to his death, nor does she contend that a child was born of the marriage or to her and the Veteran prior to their marriage, or that she married the Veteran before the expiration of 15 years after the termination of his military service, or prior to January 1, 1957.  Rather, she asserts, as the marriage and death certificates show, that she married the Veteran in June 2007, more than 60 years after his discharge from military service, and that he died in October 2007, less than one year after the date of their marriage in Virginia.  

The Board also notes that, although the appellant reportedly lived with the Veteran beginning in the year 2000, several years prior to his death, she indicated that she does not wish to attempt to prove that there was a valid common law marriage, or that they held themselves out publicly as husband and wife prior to October 2007.  During her testimony, the appellant acknowledged that she could not have received recognition for common law marriage in two of the states where she and the Veteran resided together before marriage, Virginia and North Carolina.  In a third state, South Carolina, she asserts that common law marriage is recognized.  Although she testified that she and the Veteran would generally spend a month in the summer at a motor home park in South Carolina, she felt it was not feasible for her to attempt to prove that she and the Veteran had a common law marriage in that state.  She was advised by the undersigned at her April 2011 hearing that proving a common law marriage with the Veteran prior to the date of their June 2007 marriage in Virginia was an avenue by which she might establish entitlement to VA death benefits.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, the appellant requested that the Board not remand this case to afford her the opportunity to provide evidence and information relevant to proving that she had a common law marriage with the Veteran prior to the date of their June 2007 marriage in Virginia.  See April 2011 Board hearing transcript, pp. 7-10.  Without her willingness to submit or identify evidence that might support a finding of common law marriage, proof of a common law marriage for VA death benefits purposes is not feasible.  See 38 C.F.R. § 3.205(a)(6) (affidavits and certified statements required to prove marriage in jurisdictions where marriages other than by ceremony are recognized).

To some extent, the appellant appears to be raising an argument couched in equity.  During her April 2011 Board hearing, she testified that she had lived with the Veteran for many years prior to his death, and that the Veteran formally married her in June 2007 in Virginia so that she would be eligible for VA death benefits.  She admitted that neither she nor the Veteran knew of the 1-year requirement for duration of marriage for VA death benefits at that time, adding that they could not have known that he would die only months later.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

In sum, the evidence does not show, and the appellant does not contend, that she was married to the Veteran for a year prior to his death, or that there is any other legal basis upon which to grant her entitlement to VA death benefits.  As a result, she does not qualify as a surviving spouse for VA purposes.  Thus, entitlement to VA death benefits, to include DIC and death pension, is legally barred.  Accordingly, the appeal must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, a claim must be denied because of the absence of legal merit). 








(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the appellant is not eligible for VA death benefits, to include DIC and death pension, the appeal is denied. 



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


